DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is in response to amendments and arguments received 12/30/2020.  Currently, claims 275-281, 283-284, 286, 289-301 are pending.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant argues Hoey fails to teach or suggest the amended claim limitation of “controller configured to control at least one of deployment and operation of the one or more deployable elements based on the output signals generated by the one or more sensors”; and lacks the recited arrangement of the deployable elements and sensors.  The examiner notes that deployable elements as recited in the claims are taught in differing embodiments, see at least figures 6A-6E, 6L, 6M, etc., and the elements are controlled via feedback from the signals of sensors via controller, 150; see feedback control in figure 3.  In combination with the other claimed features present in Hoey as described in the previous non-final rejection, the examiner maintains that the claimed invention is not patentable over Hoey.  Specific details of the newly applied obviousness-rejection, which result from the current amendments, are provided within the rejection below.
Specification
The amendment filed 12/30/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment a given needle and a given (claim 292).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 278, 292 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 278 recites the limitation "the delivery tip" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 292 recites the limitation "the given" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 292 recites “a given needle” and “the given”.  The metes and bounds of what constitute a given needle cannot be ascertained, because a given needle is not described in the specification and is not a known term in the art.  Furthermore it is unclear from the claim if a given is a structure on the needle, or if the term “the given” is missing “needle”.  It is unclear if a given needle is a type of needle or referring to any needle present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 275-281, 283-284, 286, , 294-296, 299-301 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0077628 to Hoey et al.
Regarding claim 275, Hoey discloses a delivery system (100), comprising:
a delivery tool (102) comprising an elongate member having a proximal end and a distal end defining a lumen (124);
one or more elements (110) coupled to the delivery tool and in fluid communication with the lumen (fig. 4B), the one or more deployable elements deployable from the delivery tool and configured to at least one of penetrate into or bias against a tissue volume (176), the one or more elements comprising one or more ports (124); 

one or more sensors (sensors included in sensor system, 175, see [0096] can include temperature, pressure, quality of vapor, etc.) mounted to at least one of the delivery tool or the one or more elements (fig. 2, on 110, the working end, [0096] carried within probe 102, [0097] in working end 110), the one or more sensing elements configured to sense neural activity adjacent the tissue volume and to generate output signals (FS) representative of at least one of physiological data and electrophysiological data: and a controller (150) for receiving the signals from the one or more sensors, the controller configured to control at least one of deployment or operation of the one or more elements based on the output signals generated by the one or more sensors. ([0097] Operational parameters of the working end are modulated in response to feedback signals FS.)
In the referenced embodiment of figure 2, Hoey does not disclose the one or more elements is deployable with respect to the delivery tool, as claimed.  However, in alternative embodiments for use with the embodiment of figure 2 ([see [0092], working end 110 has various alternative embodiments), such as those in at least figures. 6A-6E, 6H, 6L-6M Hoey discloses elements (110) as deployable with respect to a delivery tool (180) ([0102] retractable into sheath).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to choose a working 
Regarding claim 276, Hoey discloses the delivery system in accordance with claim 275, further comprising a thermal regulating unit (145) in fluid communication with the lumen of the delivery tool (fig. 2), the thermal regulating unit configured to maintain the treatment agent at a predetermined temperature at least one of prior to delivery and during delivery [0084].
Regarding claim 277, in the referenced embodiment of figure 2, Hoey does not disclose wherein the thermal regulating unit comprises a heating band coupled with the lumen, the heating band configured to maintain the treatment agent at a designated temperature during delivery through the lumen.  However, differing embodiments of the heating system include an inductive heater (420) with an inductive coil (450) wound about an insulative sleeve (452), thus forming a heating band around the flow channel 410, passing through microchannel at 455 comprised of hypotubes (458).  The heater band helps to provide proper flow and pressure to optimally vaporize the fluid for delivery [0107]
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to provide a heating band as claimed as 
Regarding claim 278, in the referenced embodiment of figure 2, Hoey does not disclose wherein the one or more ports of the one or more deployable elements are configured and arranged with at least one of a spatially changing density and a spatially changing diameter such that the treatment agent when delivered from the delivery tip assumes a desired spatial pattern relative to the tissue volume.  However, in one embodiment, the dimensions and orientations of the outlets (125) are selected to diffuse and/or direct vapor media propagation to targeted tissue, including varying outlet shape, and orienting in specific ways, such as only on one side or with in a selected portion of the outlet end [0090], each of which would have the effect of a spatially changed density and/or diameter.  
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to arrange the ports along the delivery tip with at least one of a spatially changing density and a spatially changing diameter in order to selectively diffuse the media to the targeted tissue, based upon which tissue is targeted for the particular procedure performed.  Differing uses of the device would require different arrangements of the outlets, as taught by Hoey.  Hoey further envisions any feature with his embodiments to be combined with other embodiments within [0138]; combining like embodiments within the same invention is not considered inventive.

Regarding claim 280, in the referenced embodiment of figure 2, Hoey does not explicitly disclose herein the ports are arranged such that the bolus is formed substantially in the shape of a cylinder, a sphere, an ellipsoid, a torus, a tear drop, or a cone, when delivered to the site.  However, Hoey discloses the dimensions and/or orientations of the outlets are chosen based upon intended direction of media, including the shapes of round, ellipsoid, rectangular, etc. [0090]  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to provide the outlets shaped as claimed for the advantage of directing the media in the desired amount to the desired target, which ensures a proper media delivery for the intended procedure.

Regarding claim 283, Hoey discloses the delivery system in accordance with claim 282, wherein at least one of the delivery tool and the delivery tip comprises one or more energy delivery elements (140), the system being configured to direct energy through the energy delivery elements based upon information collected by the sensing elements. ([0087] sensor system provides feedback signal to controller which modulates output of media, energy, pressure, secondary media, and agent.)
Regarding claim 284, in the referenced embodiment, Hoey does not explicitly disclose wherein the sensing elements are configured to at least one of: monitor and determine the signals relating to regions of abnormal electrophysiological activity; determine the direction of nerve traffic along nerves in the volume of tissue; determine sympathetic neural activity in the volume of tissue; determine the type of nerves situated 
	Regarding claim 286, in the referenced embodiment of figure 2, Hoey does not disclose the system further comprising a tissue suction element, coupled to the delivery tool, the suction element configured to draw tissue adjacent the tissue volume against or within the delivery tool.  However, in the alternative embodiments of figure 22-23, Hoey discloses an insulated air space (1050) that carries the vapor delivery lumen (1044), the 
	Regarding claim 289, Hoey modified discloses wherein the one or more deployable elements comprise one or more needles. (fig. 6D, [0102])
	Regarding claim 290, Hoey renders obvious wherein at least some of the one or more sensors are integrated into the one or more needles.  The embodiment of figure 7, is a close of up figure 2, and discloses thermocouples or temperature sensors 185a-185c on the needle.  It would be obvious to one of ordinary skill in the art to place at least some of the sensors on one or more deployable elements in order to provide feedback of the working end, as purpose of the sensors is to provide operational feedback, thus it would be obvious to provide each alternative embodiment of a working end with  the necessary feedback mechanism in order to properly operate the device.
	Regarding claim 291, Hoey renders obvious wherein the one or more needles comprise electrodes.  See figure 8: 190a-190b.  It would be obvious to one of ordinary skill in the art to provide electrodes on one or more deployable elements in order to provide impedance feedback of the working end, as purpose of the sensors is to provide operational feedback via measuring impedance. It would have been obvious to provide 
	Regarding claim 294, Hoey modified discloses wherein the one or more sensors are arranged to define at least first and second sensor zones, the first zone disposed proximal of the one or more deployable elements and the second zone disposed distal of the one or more deployable elements.  See figure 8; FS zones.  Pressure feedback is located at 192, the distal zone; impedance feedback is between 190a-190b, the proximal zone.
	Regarding claim 295, Hoey modified discloses wherein the at least one or more sensors are mounted to the delivery tool. ([0106] Sensor system 175 is located on 110 of delivery tool 102.)
	Regarding claim 296, Hoey modified discloses wherein the one or more deployable elements comprise electrodes (184a, 184b) configured to at least one of stimulate or ablate the tissue volume. (see figure 6J: [0104] for applying energy to tissue; applying energy would at least stimulate tissue and depending on the amount of energy applied could ablate it.)  
	Regarding claim 299, Hoey modified discloses wherein the injector is configured to adjust a volume of the treatment agent in response to one of detected pressure and flow characteristics of the delivered treatment agent. ([0097] controller modulates pressure and time/rate of flow in response to feedback (figure 3), therefore volume is modulated; volumetric rate is the flow rate.)

	Regarding claim 301, Hoey modified discloses further comprising a source (120) of the treatment agent (121), the treatment agent comprising at least one of a substance, a composition, a neurotoxin, a cancer treating agent, a neuroblocking agent or a neurostimulating agent. ([0097] liquid treatment media is a substance.)
Claim 292 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey in view of US 2015/0119674 to Fischell et al.
Regarding claim 292, Hoey renders obvious the subject matter of claim 289 substantially as claimed as disclosed above, but does not further disclose wherein at least a given needle of the one or more needles comprises a needle stop, the needle stop configured to limit entry of the given into the tissue volume.
Fischell discloses an intravascular catheter for perivascular nerve activity sensing  with multiple needles for insertion.  The needles are surrounded by a guide tube which act as a needle stop/penetrating limiting mechanism for depth insertion [0235] which only allows the needles to be inserted to a specific depth, in order to selectively target a specific layer in a vessel or penetrate different volumes of tissue with differing wall thicknesses.  Before the effective filing date of applicant’s invention, it would have be obvious to one of ordinary skill in the art to provide a needle stop in order to control the depth of insertion to target a specific area based upon the needed treatment.
Claim 293 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey in view of US 2015/0342688 to Wood et al.

Wood discloses a device for surgical interventions including a pump ([0061] not shown), introducer (50), and deployable needle (54) for treatment of cardiac tissue.  Wood discloses deployment and retraction of the needle can be manual, but that typically the deployment is controlled using computer control system (56) [0062].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use the controller to control at least one of deployment or retraction of the element based upon the signals of the sensors in order to reduce user error by performing the operation manually.  Since Hoey already teaches controlling the operations parameters of the working end, it would not take a leap of inventiveness to further have the control automatically insert or retract the deployable elements based on the system feedback, thus reducing possible user error.
Claims 275, 297-298 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0160648 to Hoey (hereinafter Hoey ‘648).
Regarding claim 275, Hoey ‘648 discloses a delivery system (100), comprising:
a delivery tool (102) comprising an elongate member having a proximal end and a distal end defining a lumen (124);

an injector (104 & 105) in fluid communication with a reservoir (the holding portion of 120) containing a treatment agent (121) the injector configured to selectively control delivery of the treatment agent to the lumen of the delivery tool for passage through the ports of the one or more elements (figure 3: modulate flow rate with controller; [0084] controller controls operating parameters, inflow and outflow):
one or more sensors (sensors included in sensor system, 175, see [0096] can include temperature, pressure, quality of vapor, etc.) mounted to at least one of the delivery tool or the one or more elements (fig. 2, on 110, the working end, [0096] carried within probe 102, [0097] in working end 110), the one or more sensing elements configured to sense neural activity adjacent the tissue volume and to generate output signals (FS) representative of at least one of physiological data and electrophysiological data: and a controller (150) for receiving the signals from the one or more sensors, the controller configured to control at least one of deployment or operation of the one or more elements based on the output signals generated by the one or more sensors. ([0097] Operational parameters of the working end are modulated in response to feedback signals FS.)
In the referenced embodiment of figure 2, Hoey ‘648 does not disclose the one or more elements is deployable with respect to the delivery tool, as claimed.  However, in alternative embodiments for use with the embodiment of figure 2 ([see [0092], working 
Regarding claim 297, Hoey ‘648 further discloses wherein the one or more deployable elements comprise pedals, the pedals configured to bias against the tissue volume upon deployment from the delivery tool. (The examiner interprets the scalloped ends of 670 as the claimed pedals. See [0126] and figure 13.  The ends engage against tissue.) 
Regarding claim 298, Hoey ‘648 does not specifically disclose the sensors are on the pedals.  However, Hoey ‘648 discloses the various sensors are in various locations within the working end and are important for providing the necessary feedback signal, and can be placed “over any selected portion of the probe and working end” [0106].   Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide the sensors on the pedals as claimed in order to . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A SNYDER/Examiner, Art Unit 3783        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783